DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
“recoding material” (page 2, line 5; page 24 line 10)  should be --recording material--.
“image forming apparatus 3” (page 20 line 14) should be --sensing unit 3--.
“trialing end” (page 39 line 26) should be --trailing end--. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because it is unclear if “an image” (lines 12-13) is same image as positively recited “the toner image”. For the purpose of examination, “an image” is being interpreted as being the same as “the toner image”.
Claim 2 is objected to because it is unclear if “the image” (lines 2 and 9) is same image as positively recited “the toner image”. For the purpose of examination, “the image” is being interpreted as being the same as “the toner image”.
Claims 2-7 are objected to as “An image forming apparatus according to…” in the preamble should be --The image forming apparatus according to…--.
Claim 5 is objected to because of the following informalities: 
 “wherein said controller causes said display portion to density information...” (line 3) is unclear. For the purpose of examination, the claim has been interpreted as reading “wherein said controller causes said display portion to display density information…”.  
It is unclear as to if “the image” (line 4) is same image as positively recited “the toner image”. For the purpose of examination, “the image” is being interpreted as being the same as “the toner image”.
Claim 6 is objected to because “a second side” (line 4) is positively recited in claim 1, from which it is dependent. It is unclear if this is a different “second side” than then previously recited “second side” from claim 1. For the purpose of examination, “a second side” is being interpreted as “the second side” and being the same as the previously recited “second side” from claim 1.
Claim 8 is objected to because of the following informalities:  
“an image” (lines 12-13) is objected to as it is unclear if this is the same image as positively recited “the toner image”.
“the toner image” (line 19) lacks proper antecedent basis. For the purpose of examination, “the toner image” is being interpreted as being “the test toner images”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sueoka (US 2020/0285176).
Regarding claim 1, Sueoka teaches an image forming apparatus comprising: an image bearing member 44 configured to bear a toner image [0033]; an image forming portion 50 configured to form the toner image on said image bearing member 44 [0028]; a transfer member 45 configured to transfer the toner image from said image bearing member 44 onto a recording material having a first side and a second side [0038]; a power source 76 configured to apply a transfer voltage [0039], to said transfer member 45, for transferring the toner image from said image bearing member 44 onto the recording material [0039]; a current detecting portion 76b configured to detect a current outputted from said power source 76 [0039]; an acquiring portion 80 configured to acquire information on a density of an image transferred on the recording material [0103]; and a controller 30 capable of executing an operation in an adjustment mode in which a test chart 100 is outputted by transferring a plurality of test toner images onto the second side of the recording material under application of a plurality of different test voltages by said power source (either side can be read as “a second side” [0097]), and then on the basis of information on densities of the test toner images transferred on the test chart 100, the transfer voltage set for transfer of the toner image from said image bearing member 44 onto the second side of the recording material is adjusted [0098], wherein the operation in the adjustment mode, said controller selects the test toner images for setting the transfer voltage for the second side of the recording material, on the basis of the information on the densities of the test toner images acquired by said acquiring portion [0098], and then adjusts the transfer voltage for the second side of the recording material on the basis of the current detected by said current detecting portion when the selected test toner images are transferred onto the recording material [0098].
Regarding claim 2, Sueoka teaches an image forming apparatus according to Claim 1, wherein the transfer voltage set for formation of the image on the second side of the recording material includes a first test voltage when the selected test toner images are transferred onto the recording material and a second test voltage higher than the first test voltage, and wherein in a case that the current detected by said current detecting portion 76b when the selected test toner images are transferred onto the recording material is lower than a reference current, said controller 30 sets the second test voltage at the transfer voltage set for the formation of the image on the second side of the recording material. As the resistance (load) of the transfer member 45 does not change, with a lower current detected at the current detecting portion, it is clear that you must increase the voltage in order to maintain the relationship by Ohm’s law.
Regarding claim 3, Sueoka teaches an image forming apparatus according to Claim 1, wherein in the operation in the adjustment mode, said controller 30 further acquires information on densities of images in a plurality of divided regions in which the test toner images are divided and then selects the test toner images for setting the transfer voltage for the second side of the recording material on the basis of an average density of the test toner images and density variation information in the divided regions [0082].
Regarding claim 4, Sueoka teaches an image forming apparatus according to Claim 1, wherein in the operation in the adjustment mode, said controller outputs the test chart on which secondary color test toner images and black test toner images are formed at each of the test voltages and the selects the test images by using an average density of the secondary color test toner images and the black test toner images and a density variation of the secondary color test toner images. Paragraph [0068] teaches the use of a large chart data in which the test chart includes black and blue patches.
Regarding claim 5, Sueoka teaches an image forming apparatus according to Claim 1, further comprising: a display portion 90, wherein said controller causes said display portion to display density information on the transfer voltage set for the formation of the image on the second side of the recording material [0078].
Regarding claim 8, Sueoka teaches an image forming apparatus comprising: an image bearing member 44 configured to bear a toner image [0033]; an image forming portion 50 configured to form the toner image on said image bearing member 44 [0028]; a transfer member 45 configured to transfer the toner image from said image bearing member 44 onto a recording material having a first side and a second side [0038]; a power source 76 configured to apply a transfer voltage, to said transfer member 45, for transferring the toner image from said image bearing member 44 onto the recording material [0039]; a current detecting portion 76b configured to detect a current outputted from said power source 76 [0039]; an acquiring portion 80 configured to acquire information on a density of an image transferred on the recording material [0103]; and a controller 30 capable of executing an operation in an adjustment mode in which a test chart 100 is outputted by transferring a plurality of test toner images onto the second side of the recording material under application of a plurality of different test voltages by said power source 76 (either side can be read as “a second side” [0097]), and then on the basis of densities of the test toner images transferred on the test chart 100, the transfer voltage set for transfer of the toner image from said image bearing member 44 onto the second side of the recording material is adjusted [0098], wherein the operation in the adjustment mode, said controller selects the test toner images for setting the transfer voltage for the second side of the recording material, on the basis of the current detected by said current detecting portion 76b when the test toner images are transferred onto the recording material [0098], and then adjusts the transfer voltage for the second side of the recording material on the basis of the information on the densities of the selected test toner images [0098].
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kohno et al. (US 2020/0409299) teaches an image forming apparatus in which a test page is output and observed to adjust transfer voltage (Fig. 16).
Omata (US 2020/0242428) teaches an image forming apparatus in which a patch image is formed and detected by a spectroscopic sensor (density). The secondary transfer voltage is set based on the sensor results (Fig. 9)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.V.D/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852